COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-135-CR
 
 
EX 
PARTE JAY M. GRIFFITH
 
 
------------
 
FROM 
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Jay M. Griffith appeals from the trial court’s dismissal for want of 
prosecution of his postconviction application for writ of habeas corpus 
challenging the legality of his misdemeanor conviction.2  
Appellant does not have the right to appeal from the dismissal of his 
application for writ of habeas corpus.3  We 
therefore dismiss this appeal for want of jurisdiction.

 
  
                                                                  PER 
CURIAM
 
  
PANEL 
D:   DAUPHINOT, HOLMAN and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 27, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. Code Crim. Proc. Ann. 
arts. 11.05, 11.09 (Vernon 1977).
3.  
Ex parte Noe, 646 S.W.2d 230, 231 (Tex. Crim. App. 1983); see Ex 
parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991); Ex parte Cozzi, 
No. 2-04-037-CR, 2004 WL 912714, at *1 (Tex. App.—Fort Worth April 29, 2004, 
no pet. h.) (dismissing for want of jurisdiction appeal from dismissal of 
article 11.072 application for writ of habeas corpus).